Case 2:19-cv-01435-DOC-GJS Document 18 Filed 05/15/20 Page 1 of 1 Page ID #:1372


  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11     DONTAE SAMUEL BOND,                     Case No. 2:19-cv-01435-DOC (GJS)
 12                  Petitioner
 13            v.                                JUDGMENT
 14     THE PEOPLE OF THE STATE OF
        CALIFORNIA,
 15
                     Respondent.
 16
 17
 18
             Pursuant to the Court’s Order Accepting Findings and Recommendations of
 19
       United States Magistrate Judge,
 20
 21
             IT IS ADJUDGED THAT this action is dismissed with prejudice.
 22
 23           May 15, 2020
       DATE: ____________________         __________________________________
 24                                       DAVID O. CARTER
 25                                       UNITED STATES DISTRICT JUDGE

 26
 27
 28
